DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 11-17, 19-25, 27, 28, 30-36, 38-40, 42, 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghinovker et al. [WO 2020/205601, newly cited by the Applicant].
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 
For claim 1, Ghinovker teaches a metrology target (200, see Fig. 2A) comprising: 
a first working zone (stack 222) including one or more instances of a first pattern (line and space pattern), wherein the first working zone is rotationally symmetric (target 200 is rotationally symmetric, see [0054]); and 
a second working zone (stack 224) including one or more instances of a second pattern (line and space pattern), wherein the second working zone is rotationally symmetric (target 200 is rotationally symmetric, see [0054]), wherein at least one of the first pattern or the second pattern is a Moiré pattern (moire target, see [0052]) formed from a first grating structure (242, see Fig. 2B) with a first pitch (D) along a measurement direction on a first sample layer (202) and a second grating structure (244) with a second pitch (E) along the measurement direction on a second sample layer (204), wherein the second pitch is different than the first pitch, wherein a center of rotational symmetry of the first working zone and a center of rotational symmetry of the second working zone overlap when an overlay error between the first sample layer and the second layer is zero (point of symmetry for rotational symmetry is zero when there is no misregistration, see [0054]), wherein a difference between the center of rotational symmetry of 
For claim 24, Ghinovker teaches a metrology system (metrology tool for performing misregistration method, see [0068] and Fig. 3A) comprising: a controller configured to be coupled to an imaging system, the controller including one or more processors (elements inherent to tool for performing method of Fig. 3A) configured to execute program instructions causing the one or more processors to: receive an image of a metrology target (see Fig. 2A) on the sample, the metrology target comprising: a first working zone (222) including one or more instances of a first pattern, wherein the first working zone is rotationally symmetric; and a second working zone (226) including one or more instances of a second pattern, wherein the second working zone is rotationally symmetric, wherein at least one of the first pattern or the second pattern is a Moiré pattern formed from a first grating structure with a first pitch along a measurement direction on a first sample layer and a second grating structure with a second pitch along the measurement direction on a second sample layer, wherein the second pitch is different than the first pitch; determine a difference between axes of symmetry of the first working zone and the second working zone along the measurement direction in the image; and 
calculate an overlay error along the measurement direction with associated with the first sample layer and the second sample layer by adjusting the difference between the axes of symmetry of the first working zone and the second working zone along the measurement direction with a Moiré gain based on the pitches of the Moiré pattern (see Fig. 3A and [0071]-[0073]).
For claims 5, 27, and 35, Ghinovker teaches a metrology target (see Figs. 2A-2D) comprising: a first working zone (222) including one or more instances of a first Moiré pattern, wherein the first working zone is rotationally symmetric (target 200 is rotationally symmetric, see [0054]), wherein the first Moiré pattern includes a grating structure (244) with a first pitch (p1) along a measurement direction on a first sample layer (204) and a grating structure (242) with a second pitch (p2) along the measurement direction on a reference sample layer (202); and a second working zone (226) including one or more instances of a second Moiré pattern, wherein the second working zone is rotationally symmetric, wherein the second Moiré pattern includes a grating structure with a third pitch (p3) along the measurement direction on a second sample layer (206) and a grating structure (262) with a fourth pitch (p4) along the measurement direction on the reference sample layer (202), wherein a center of rotational symmetry of the first working zone and a center of rotational symmetry of the second working zone overlap when an overlay error between the first sample layer and the second layer is zero (point of symmetry for rotational symmetry is zero when there is no misregistration, see [0054]), wherein a difference between the center of rotational symmetry of the first working zone and the center of rotational symmetry of the second working zone along the measurement direction is indicative of an overlay error between the first sample layer and the second sample layer along the measurement direction (misregistration based on location of axis shift, see Fig. 3A steps 331-335 and [0070]).
For claim 39, Ghinovker teaches a metrology system (metrology tool for performing misregistration method, see [0068] and Fig. 3A) comprising: a controller configured to be coupled to an imaging system, the controller including one or more processors elements inherent to tool for performing method of Fig. 3A) configured to execute program instructions causing the one or more processors to: receive an image of a metrology target (see Fig. 2A)  on the sample, 
For claim 2, Ghinovker teaches the first grating structure and the second grating structure fully overlap (see Fig. 2B).
For claim 3, Ghinovker teaches at least one of the first working zone or the second working zone is symmetric to rotations of at least one of 90° or 180° (rotational symmetry in either the x-direction or the y-direction or both, see [0054]).
For claim 4, Ghinovker teaches at least one of the first working zone or the second working zone includes features placed diagonally around the center of rotational symmetry (see Fig. 2A).
For claims 6 and 28, Ghinovker teaches the overlay error along the measurement direction corresponds to a shift of the second layer with respect to the first layer, wherein the first working zone has a first conditional Moiré factor M1=p1/(p1−p2) (step 337, see [0071]), wherein the second working zone has a second conditional Moiré factor M2=p3/(p3−p4) (step 339, see [0072]), wherein the overlay error along the measurement direction corresponds to the difference between the center of rotational symmetry of the first working zone and the center of rotational symmetry of the second working zone adjusted by a Moiré gain of Mg=M1−M2 (difference between calculations, see [0073]).
For claim 9, Ghinovker teaches at least one instance of the first pattern is separated from at least one instance of the second pattern by an exclusion zone to mitigate cross-talk (see Fig. 2A).
For claim 11, Ghinovker teaches the first working zone includes two instances of the first pattern, wherein the second working zone includes two instances of the second pattern (4 stacks of 222, 224, and 224, see Fig. 2A).
For claim 12, Ghinovker teaches the first working zone includes two instances of the first pattern, wherein the second working zone includes one instance of the second pattern (4 stacks of 222, 224, and 224, see Fig. 2A).
For claim 13, Ghinovker teaches the first pattern includes the Moiré pattern formed from the first grating structure and the second grating structure (see Moire pattern in Fig. 2A).

For claim 14, Ghinovker teaches the second pattern includes the Moiré pattern formed from the first grating structure and the second grating structure (see Moire pattern in Fig. 2A).
For claims 15 and 30, Ghinovker teaches the first pattern comprises: one or more instances of a first Moiré pattern, wherein the first Moiré pattern includes a grating structure with the first pitch (p1) along a measurement direction on a first sample layer and a grating structure with the second pitch (p2) along the measurement direction on a second sample layer, wherein the second pitch is different than the first pitch, wherein the second pattern comprises: a second working zone including one or more instances of a reference structure along the measurement direction on the first sample layer (see arrangement of grating structures extending along the x and Y axes for stack 222, 224, and, 226, see Figs. 2A-2D).
For claims 16 and 31, Ghinovker teaches the overlay error along the measurement direction corresponds to a shift of the second layer with respect to the first layer, wherein the overlay error along the measurement direction corresponds to the difference between the center of rotational symmetry of the first working zone and the center of rotational symmetry of the second working zone adjusted by a Moiré gain of Mg=p.sub.1/(p1−p2) (see [0071]-[0073]).
For claim 17, Ghinovker teaches the reference structure comprises: a grating structure with a third pitch (three different stacks 222, 224 and 226, see Figs. 2A-2D).
For claims 19-21 and 32-34, Ghinovker teaches the first pattern comprises: one or more instances of a first Moiré pattern, wherein the first Moiré pattern includes a grating structure with a first pitch (p1) along a measurement direction on a first sample layer and a grating structure with a second pitch (p2) along the measurement direction on a second sample layer (see stack 222 in Figs. 2A and 2B), wherein the second pitch is different than the first pitch, wherein the second pattern comprises: one or more instances of a second Moiré pattern, wherein the second 
For claim 22, Ghinovker teaches a first additional working zone (additional stacks 222-226 around different axes of rotation, see Figs. 2A) including one or more instances of a first 
For claim 23, Ghinovker teaches wherein at least one of the first additional pattern or the second additional pattern is a Moiré pattern formed from a first additional grating structure with a first additional pitch along an additional measurement direction on the first sample layer and a second additional grating structure with a second additional pitch along the additional measurement direction on the second sample layer, wherein the second additional pitch is different than the first additional pitch (same Moire patterns in Figs. 2A-2D).
For claims 25 and 40, Ghinovker teaches determining the difference between the axes of symmetry of the first working zone and the second working zone along the measurement direction in the image (see Fig. 3A) comprises: generating a first measurement signal based on an intensity of the image along the measurement direction for the first working zone (step 309); determining a first axis of symmetry of the first working zone based on the first measurement signal (step 331); generating a second measurement signal based on an intensity of the image along the measurement direction for the second working zone (step 309); determining a second 
For claims 36 and 42, Ghinovker teaches p3=n p1 and p4=n. p.sub.2, wherein n is a positive number (e and f, see Figs. 2B-2D).
For claims 38 and 44, Ghinovker teaches the overlay error along the measurement direction corresponds to a shift of the second layer with respect to the first layer, wherein the overlay error along the measurement direction corresponds to the difference between the center of rotational symmetry of the first working zone and the center of rotational symmetry of the second working zone adjusted by a Moiré gain of Mg=p2/(p1−p2) (see Fig. 3A and [0071]-[0073]).
Allowable Subject Matter
Claims 7, 8, 10, 18, 16, 26, 29, 37, 41, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882